Citation Nr: 0113149	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-06 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for nonunion of the 
left humerus, with history of osteomyelitis, currently rated 
as 60 percent disabling.

2.  Entitlement to an increased rating for healed fracture of 
L2 with deformity and degenerative disc disease, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a July 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran's left humerus disability is manifested 
primarily by complaints of pain flare-ups on use and of 
fatigability of the muscles with incoordination in upper 
extremity motion, nonunion, and no active range of motion.  

2.  The veteran's service-connected back disability is 
manifested primarily by complaints of pain, limited range of 
motion, and no neurologic manifestations.

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standard for his left arm 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
nonunion of the left humerus, with history of osteomyelitis, 
have not been met.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. Part 4, Diagnostic Codes 5299, 
5202 (2000).

2.  The criteria for a rating in excess of 30 percent for 
healed fracture of L2 with deformity and degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5292, 5293 (2000).

3.  Application of the extraschedular provisions for the 
veteran's left arm disability is not warranted in this case.  
38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran essentially claims that he should be entitled to 
disability ratings in excess of what is currently assigned 
for his left humerus and back disabilities.  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, the rating decisions and 
notification letters, as well as  the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of the appeal provided the appellant and his 
attorney notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  The appellant 
was also afforded the opportunity to present testimony at a 
hearing on appeal before a hearing officer at the RO.  The RO 
also made reasonable efforts to obtain relevant records 
adequately identified by the appellant and these records have 
been associated with the claims folder.  Additionally, 
multiple examinations were conducted, and copies of the 
reports associated with the claims folder.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4 (2000).  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided; rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14 
(2000).  The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for  the higher rating.  38 C.F.R. § 4.7 (2000).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2000).  
Under 38 C.F.R. § 4.40 (2000), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  In this 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

Left Humerus

Compensation was initially granted in April 1996 for nonunion 
left humerus with history of osteomyelitis subsequent to the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 based 
on treatment at a VA medical center.  A 60 percent evaluation 
was assigned pursuant to Diagnostic Codes 5299-5202 of VA's 
Rating Schedule.  38 C.F.R. Part 4.  See also 38 C.F.R. 
§ 4.71a (2000).  The veteran was notified of the decision in 
May 1996 and did not perfect an appeal to that decision.  
Subsequently, in July 1998, the RO denied the veteran's 
January 1998 claim for an increased rating.  The veteran 
perfected an appeal to the July 1998 decision.  The 60 
percent rating assigned in April 1996 has remained in effect 
since that time.  

A review of the record shows that the veteran suffered a fall 
in May 1990 at which time he was treated at Denver General 
Hospital.  Records from this private medical facility show 
that he fractured his left humerus as a result of the fall, 
that his arm was splinted, and that an appointment was made 
for him to be seen at the VA emergency room the following 
week for orthopedic examination.  

A VA discharge summary shown to have been typed in August 
1990 shows that the veteran was admitted in May 1990 and 
underwent an open reduction and internal fixation of a five-
part fracture of the left proximal humerus in June 1990.

A VA examination report dated in February 1991 includes a 
diagnosis of severely comminuted fracture of the left humerus 
with internal fixation, deformity of angulation, and radial 
nerve palsy.  

A VA discharge summary dated in April 1991 shows that the 
veteran was diagnosed with infected non-union of the left 
humerus.  It was also noted that following the above-
mentioned VA open reduction surgery he again fell in 
September 1990 at which time he sustained a bend in the 
hardware placed in his arm, and that little evidence of 
healing was subsequently seen.  It was noted that on the day 
prior to admission the veteran noted protrusion from the 
incision on the anterior aspect of the arm and the drainage 
of a copious amount of pus.

The report of a VA examination for housebound status or 
permanent need for regular aid and attendance, also dated in 
April 1991, contains a diagnosis of non-healing infected 
humerus fracture.

The report of VA examination dated in October 1993 shows, in 
pertinent part, a diagnosis of status post fracture, left 
humerus, with residual and sequelae of:  nonunion of the 
humerus, significant left upper extremity atrophy, inability 
to use the left shoulder, decreased range of left elbow 
motion, decreased ulnar deviation of the left wrist, 
discomfort, and X-ray findings of nonunion of the humerus and 
marked osteopenia.

The veteran is also shown to have been examined at a VA 
medical facility in June 1996.  Review of the examination 
report shows that on examination definite malunion with 
shortening of the left humerus was documented.  Complete 
flail arm was documented.  It was also mentioned that even 
with some stabilization from the use of a plastic splint the 
veteran could only flex his arm at the elbow about 30 degrees 
and grip with his left hand.  No nerve damage of the left 
hand was reported.  The diagnoses were left humoral 
comminuted fracture with nonunion shortening of the shaft and 
healed osteomyelitis, and 2)  flail upper arm with 
cicatrices.

The veteran was also examined at a VA medical facility in 
February 1998.  The diagnosis was, in pertinent part, 
proximal humerus nonunion with flail shoulder.  The examiner 
commented that the veteran had essentially no active range of 
motion of the shoulder.  

In the course of his April 1999 hearing at the RO the veteran 
testified that he essentially could not use his left arm but 
that his left hand is fine.  He added that he wore a sling on 
his left arm when he left his residence which held up his 
left forearm.  He also mentioned that he was receiving 
retirement compensation from the Social Security 
Administration.  A friend and former co-worker of the veteran 
testified that the veteran's physical condition essentially 
precluded him from working.  He added that he drove the 
veteran places and also on occasion prepared the veteran's 
meals.  The veteran's attorney also contended that due to the 
veteran's unusual disability picture related to his arm 
consideration of a referral to the Director of Compensation 
and Pension pursuant to 38 C.F.R. § 3.321 was justified.  

Review of the record also reveals that the veteran was 
recently afforded a VA examination in November 1999.  The 
veteran alleged that he, in essence, could not use his left 
arm, his dominant arm.  He added that he could neither type 
nor sign his name with his left hand.  He added that he 
required assistance in dressing and undressing himself as 
well as with feeding himself.  He complained of flare-ups of 
pain when he tried to use his left arm and complained of 
fatigability of the muscles with incoordination in the upper 
extremity motion.  He also added that he had no active motion 
of the left shoulder, but that he could shrug it.  

Examination revealed that the veteran dressed slowly and 
needed assistance with certain cloths such as buttoning his 
shirt and putting on his socks and shoes.  He was noted to 
wear a brace for the shoulder to the mid arm since 1989 and 
used a sling as well when going outside.  He did not complain 
of left arm pain.  The veteran also reported experiencing a 
stroke in November 1997 after which time he had some 
decreased strength in his left upper extremity.  No active 
shoulder motion was shown on examination.  The veteran could 
not actively elevate, flex, abduct, or rotate the upper 
extremity at the shoulder level.  Atrophy of the deltoid and 
spinatus muscles was reported by the examiner.  A diagnosis 
of fracture with nonunion of the left humerus with history of 
osteomyelitis, quiescent at the present time with arm 
stabilized with a plastic splint, no active motion.  
Degenerative arthritis was also reported.  Examination also 
was reported to reveal two disfiguring linear scars in the 
left shoulder area, 8 and 22.5 centimeters in size.  Neither 
ulceration, depression or elevation, attachment, nor 
tenderness was reported.  Texture of the scars was noted to 
be within normal limits.  

As pointed out above, the veteran's left shoulder disability 
has been rated under the criteria set out in Diagnostic Codes 
5299-5202.  See 38 C.F.R. §§ 4.20, 4.27 (2000) (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").  Under Diagnostic Code 
5202, loss of the head of the humerus (flail shoulder) is 
rated as 80 disabling for the major arm and 70 percent 
disabling for the minor.  Nonunion of the humerus (false 
flail joint) is evaluated as 60 percent disabling for the 
major arm and 50 percent for the minor arm. 

The veteran has asserted that his compensated left humerus 
disability causes him to experience pain flare-ups and muscle 
fatigability with incoordination with upper extremity motion.  
He also claims to have no range of motion of the left arm.  
His statements describing these symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination in November 1999, together 
with the remainder of the large amount of medical evidence of 
record, both VA and private, while showing nonunion of the 
veteran's left humerus, his major shoulder, does not provide 
a showing of loss of the head of the humerus (flail shoulder) 
which is necessary in this case to rate the veteran's left 
arm disability at a rating in excess of 60 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Furthermore, the veteran's complaints of pain are not shown 
to produce any additional functional limitation than is 
contemplated by the 60 percent rating now in effect.  See 38 
C.F.R. § 4.40 (2000); see also DeLuca, supra.  In view of the 
foregoing, therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his left shoulder disability.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 60 percent for the veteran's left shoulder disability.  

L2 Deformity and Degenerative Disc Disease

Service connection was initially granted in June 1960 for 
"[r]esiduals, healed fracture, vertebra, L-2, 
asymptomatic"; a zero percent, or noncompensable, evaluation 
was assigned at that time pursuant to Diagnostic Code 5285 of 
VA's Rating Schedule.  38 C.F.R. Part 4.  See also 38 C.F.R. 
§ 4.71a (2000).  The veteran was notified of the decision in 
July 1960 and did not perfect an appeal to that decision.  By 
rating decision dated in August 1975, also pursuant to 
Diagnostic Code 5285, and upon finding that the June 1960 was 
clearly and unmistakably erroneous, assigned a 10 percent 
disability rating to the veteran's back disorder.  The 
disorder was recharacterized as "residuals, healed fracture, 
L 2, with deformity."  Subsequently, in November 1975, the 
RO increased the assigned rating to 30 percent, again, also 
pursuant to Diagnostic Code 5285.  The November 1975 rating 
action added "degenerative disc disease" to the 
characterization of the disability.  In July 1998, following 
its receipt of a January 1998 claim for an increased rating, 
the RO denied the veteran's claim.  The veteran perfected an 
appeal to the July 1998 decision.  The 30 percent rating 
assigned in November 1975 has remained in effect since that 
time and is now protected.  38 C.F.R. § 3.951(b) (2000).  The 
Board notes, parenthetically, that a May 2000 RO rating 
decision is shown to include Diagnostic Code 5293, together 
with the above-mentioned Diagnostic Code 5285, in the 
schedular rating of the veteran's service-connected back 
disability.  

A review of the veteran's service medical records shows that 
he suffered a strain of the erector spinae muscles as a 
result of falling on barrack stairs in 1954.  Medical records 
dated after that time show that the veteran was afforded 
treatment for back-related complaints.  

On VA examination in September 1978 the veteran complained of 
severe back pain and spinal arthritis.  Residuals of a healed 
fracture at L2 with limitation of motion, mild compression 
deformity, kyphosis and lordosis, and chronic back strain was 
diagnosed.  

Review of a February 1991 VA examination report is shown to 
include a diagnosis of severe degenerative disc disease at 
L2-3 with mild disease at L4-5, plus compression fracture of 
L2.  

A VA examination report dated in October 1993 indicates that 
the veteran complained of daily back pain with radiation up 
his spine and down both legs on the lateral aspect of the 
thighs to knee level.  The pain was described as fairly 
constant.  A diagnosis of status post healed fracture at L2 
with deformity and degenerative disc disease, with residuals 
and sequelae of discomfort, mild range of motion loss, and 
loss of activity.  

The veteran was also examined in February 1998.  Review of 
the associated VA examination report shows that the examiner 
provided a diagnosis of status post L2 compression fracture, 
healed, with degenerative joint disease of the lumbosacral 
spine.  Pain was elicited on range of motion testing which 
was shown to reveal limitation.  Examination also revealed 
mild loss of lumbar lordosis.  

In the course of his April 1999 hearing at the RO the veteran 
testified that he needed a cane to assist him in walking and 
that he did not suffer from back spasms.  He also mentioned 
that he received Ibuprofen at VA for back pain.  

Review of the record also shows that the veteran was recently 
afforded a VA examination in November 1999.  The veteran 
complained of increased back pain after walking more than 
three blocks and standing for more than three minutes.  He 
added that his back pain was constant in nature and that he 
had spasms after sitting for 30 minutes.  He also mentioned 
that he could not lift more than 25 pounds.  

Examination revealed that carriage, posture, and gait was 
assisted by the use of a cane.  Neither tenderness nor spasm 
was noted.  Forward bending was reported to 65 degrees with 
pain across the lower back, bilateral lateral bending was 
noted to be to 30 degrees with pain, and both extension and 
bilateral rotation was also reported to be to 30 degrees, 
both with pain.  The diagnosis was healed fracture at L2 with 
deformity, degenerative disc disease, limited motion, and 
scoliosis.  

As pointed out above, the veteran's service-connected low 
back disability has been rated under the criteria set out in 
Diagnostic Codes 5285 and 5293.  See 38 C.F.R. § 4.71a 
(2000).

Under Diagnostic Code 5285, vertebral fracture residuals 
without associated spinal cord involvement which are 
manifested by abnormal mobility requiring the use of a neck 
brace (jury mast) warrant a 60 percent disability evaluation.  
Where the use of a neck brace is not required, the vertebral 
fracture residuals are to be evaluated on the basis of the 
resulting definite limitation of motion or muscle spasm with 
10 percent to be added for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, disability evaluations 
should not be assigned for more than one spinal segment by 
reason of involvement of only the first or the last vertebra 
of an adjacent segment.  

Diagnostic Code 5293 provides for the evaluation of 
degenerative disc disease.  When the disability is mild, a 
rating of 10 percent is provided.  When moderate, with 
recurring attacks, a rating of 20 percent is provided.  When 
severe, with recurring attacks with intermittent relief, a 
rating of 40 percent is provided.  When pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
rating of 60 percent is provided.

In addition, arthritis due to trauma which is substantiated 
by X-ray findings is to be rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, the 10 percent rating based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).

The Board also points out that Diagnostic Code 5292 provides 
for the evaluation of limitation of motion of the lumbar 
spine.  When the limitation of motion of the lumbar spine is 
slight, a 10 percent rating is provided.  When the limitation 
of motion is moderate, a 20 percent rating is provided.  When 
the limitation of motion is severe, a 40 percent rating is 
for assignment.  

The veteran has asserted that his service-connected low back 
disability causes him to experience pain on extended walking 
and standing, and also prevents him from lifting more than 25 
pounds.  He has also alleged that he has spasms following 
sitting for 30 minutes.  As noted above, while his statements 
describing these symptoms are considered to be competent 
evidence, these statements must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu, supra.

Review of the most recent VA examination in November 1999, 
together with the remainder of vast amount of medical 
evidence of record, both VA and private, while showing the 
presence of both scoliosis and degenerative joint disease of 
the lumbar spine, as well as mild to moderate limitation of 
motion with pain, does not provide a showing of vertebra 
fracture residuals requiring the use of a neck brace (jury 
mast).  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Therefore, an increased rating under this code is not for 
application.

In addition, the medical evidence of record, to include the 
recent VA examination findings dated in November 1999, while 
demonstrating that the veteran does indeed have a moderate 
degree of lumbar spine limitation of motion, does not provide 
evidence to support a finding of severe limitation of motion 
of the lumbar spine.  See Diagnostic Code 5292.

Also, after reviewing the evidence, it is the Board's 
judgment that the degree of disability resulting from the low 
back disorder does not satisfy the criteria for severe 
impairment under Diagnostic Code 5293.  

Furthermore, the veteran's complaints of pain are not shown 
to produce any additional functional limitation than is 
contemplated by the protected 30 percent rating now in 
effect.  See 38 C.F.R. § 4.40 (2000); see also DeLuca, supra.  
In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected low 
back disability.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 30 percent for the veteran's low back disability.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2000).


Extraschedular Consideration under 38 C.F.R. § 3.321(b)(1)

Review of the record shows that the RO has considered 
referral of the veteran's left humerus disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 60 
percent schedular evaluation assigned in this case concerning 
the veteran's left arm is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation in 
this case for this disability, it does not appear that the 
veteran has an "exceptional or unusual" disability of the 
left arm.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his left 
arm disability over the years since the above-mentioned 1990 
surgery.  Thus, in the absence of any evidence which reflects 
that his disability is so exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also parenthetically notes that with respect to 
consideration of an extraschedular rating, the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, in September 
1999, and was subsequently found to be entitled to individual 
unemployability benefits as shown as part of a May 2000 RO 
rating decision.  The rating decision notes that the veteran 
was determined to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Considering all of his health 
problems, the Board concedes that his left arm disability 
does impact his earning power, however, not beyond the 60 
percent level at which he now will be compensated.  The 
veteran's left arm disability, specifically, non-union of the 
humerus, is explicitly addressed, as conceded by the 
veteran's attorney in the course of the above-discussed April 
1999 personal hearing, by the above-mentioned Diagnostic Code 
5202.  Furthermore, this case does not involve an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment-beyond that contemplated in the 
assigned evaluation, or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular rating standards; thus, referral of the case to 
appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2000).


ORDER

Entitlement to a rating in excess of 60 percent for nonunion 
of the left humerus with history of osteomyelitis is denied.

Entitlement to a rating in excess of 30 percent for healed 
fracture of L2 with deformity and degenerative disc disease 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

